     Case 3:20-cv-00740 Document 51 Filed 03/05/21 Page 1 of 6 PageID #: 378




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            HUNTINGTON DIVISION

CHRISTOPHER FAIN; ZACHARY
MARTELL; and BRIAN MCNEMAR,
Individually and on behalf of all others
similarly situated,

                     Plaintiffs,                        Civil Action No. 3:20-cv-00740
                                                        Hon. Robert C. Chambers, Judge

v.

WILLIAM CROUCH, in his official capacity as
Cabinet Secretary of the West Virginia
Department of Health and Human Resources;
CYNTHIA BEANE, in her official capacity as
Commissioner for the West Virginia Bureau for
Medical Services; WEST VIRGINIA
DEPARTMENT OF HEALTH AND HUMAN
RESOURCES, BUREAU FOR MEDICAL
SERVICES; TED CHEATHAM, in his official
Capacity as Director of the West Virginia Public
Employees Insurance Agency; and THE
HEALTH PLAN OF WEST VIRGINIA, INC.

                     Defendants.

 DEFENDANTS WILLIAM CROUCH, CYNTHIA BEANE, AND WEST VIRGINIA
DEPARTMENT OF HEALTH AND HUMAN RESOURCES, BUREAU FOR MEDICAL
    SERVICES’S CONSENT MOTION TO EXTEND TIME TO FILE REPLY
                IN SUPPORT OF MOTIONS TO DISMISS

       Now come the Defendants, William Crouch, Cynthia Beane, and the West Virginia

Department of Health and Human Resources, Bureau for Medical Services (“WVDHHR”), by

counsel Lou Ann S. Cyrus, Roberta F. Green, Caleb B. David, Kimberly M. Bandy, and Shuman

McCuskey Slicer PLLC, and move the Court for an extension of time to file a reply memorandum

to Plaintiffs’ Combined Opposition to Defendants William Crouch, Cynthia Beane, and West
    Case 3:20-cv-00740 Document 51 Filed 03/05/21 Page 2 of 6 PageID #: 379




Virginia Department of Health and Human Resources, Bureau for Medical Services’ Motions to

Dismiss [ECF 50]. The Plaintiffs’ combined brief in opposition, by leave of Court, responds to

two motions to dismiss and, at 33 pages in length, exceeds the customary page limit for a response

brief. The moving Defendants now request a ten-day extension of the reply deadline so that their

reply memorandum would be due on or before March 19, 2021. Counsel for all parties have

indicated they do not object to the extension of time sought in this motion.

       In support of their motion, the moving Defendants state:

       1.      Defendants Crouch, Beane and WVDHHR filed a Motion for Partial Dismissal of

Plaintiffs’ Class Action Complaint on January 11, 2021, [ECF 23] and a Motion to Dismiss

Plaintiffs’ Class Action Complaint on February 2, 2021 [ECF 32].

       2.      On February 10, 2021, Plaintiffs filed their Consent Motion to Extend Time and

File Combined Brief for Response to Motions to Dismiss Filed by Defendants Crouch, Beane, and

West Virginia Department of Health and Human Resources. [ECF 34]. Plaintiff’s Consent Motion

sought an extension of the deadlines for responding to the motions so that they could oppose the

motions at the same time, as well as leave to file a collective response totaling not more than 40

pages in length. The Defendants consented to the relief sought by Plaintiffs, and the Motion was

granted by the Court by Order entered on February 11, 2021. [ECF 35].

       3.      Local Rule of Civil Procedure 7.1(a)(7) provides that “reply memoranda shall be

filed and served . . . within 7 days from the date of service of the memorandum in response to the

motion.” Pursuant to the Local Rule, the reply would be due on March 9, 2021.

       4.      Plaintiffs’ combined response, not including the signature page, is 33 pages in

length. [ECF 34]. Plaintiffs’ combined response also incorporates and responds to the arguments

raised in both motions filed by Defendants Crouch, Beane, and the WVDHHR.


                                                 2
    Case 3:20-cv-00740 Document 51 Filed 03/05/21 Page 3 of 6 PageID #: 380




        5.      Given the length and number of arguments addressed in the combined response by

Plaintiffs, counsel for the moving defendants requests a short extension of time to fully reply to

the combined response and asserts that good cause exists for a brief extension of the reply deadline

to March 19, 2021.

        6.      Plaintiffs have consented to the relief requested. Counsel for all parties have

indicated that there is no objection. The brief 10-day extension will not cause significant delay and

is reasonable in light of the matters at issue.

        Accordingly, William Crouch, Cynthia Beane, and the West Virginia Department of Health

and Human Resources, Bureau for Medical Services respectfully request an extension of the

deadline for filing their reply memorandum to Plaintiffs’ Combined Opposition to Defendants

William Crouch, Cynthia Beane, and West Virginia Department of Health and Human Resources,

Bureau for Medical Services’ Motions to Dismiss [ECF 50] from March 9, 2021, to March 19,

2021.

                                                  WILLIAM CROUCH, CYNTHIA BEANE, and
                                                  WEST VIRGINIA DEPARTMENT OF
                                                  HEALTH AND HUMAN RESOURCES,
                                                  BUREAU FOR MEDICAL SERVICES,
                                                  By Counsel

/s/ Kimberly M. Bandy
Lou Ann S. Cyrus, Esquire (WVSB #6558)
Roberta F. Green, Esquire (WVSB #6598)
Caleb B. David, Esquire (WVSB #12732)
Kimberly M. Bandy, Esquire (WVSB #10081)
SHUMAN MCCUSKEY SLICER PLLC
P.O. Box 3953
Charleston, WV 25339
(304) 345-1400; (304) 343-1826 (fax)
lcyrus@shumanlaw.com
rgreen@shumanlaw.com
cdavid@shumanlaw.com
kbandy@shumanlaw.com


                                                    3
     Case 3:20-cv-00740 Document 51 Filed 03/05/21 Page 4 of 6 PageID #: 381




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            HUNTINGTON DIVISION

CHRISTOPHER FAIN; ZACHARY
MARTELL; and BRIAN MCNEMAR,
Individually and on behalf of all others
similarly situated,

                     Plaintiffs,                       Civil Action No. 3:20-cv-00740
                                                       Hon. Robert C. Chambers, Judge

v.

WILLIAM CROUCH, in his official capacity as
Cabinet Secretary of the West Virginia
Department Of Health and Human Resources;
CYNTHIA BEANE, in her official capacity as
Commissioner for the West Virginia Bureau for
Medical Services; WEST VIRGINIA
DEPARTMENT OF HEALTH AND HUMAN
RESOURCES, BUREAU FOR MEDICAL
SERVICES; TED CHEATHAM, in his official
Capacity as Director of the West Virginia Public
Employees Insurance Agency; and THE
HEALTH PLAN OF WEST VIRGINIA, INC.

                     Defendants.


                               CERTIFICATE OF SERVICE

       Now come Defendants William Crouch, Cynthia Beane and West Virginia Department of

Health and Human Resources, by counsel, and do hereby certify that on the 5th day of March,

2021, the foregoing “DEFENDANTS WILLIAM CROUCH, CYNTHIA BEANE, AND

WEST VIRGINIA DEPARTMENT OF HEALTH AND HUMAN RESOURCES, BUREAU

FOR MEDICAL SERVICES’S CONSENT MOTION TO EXTEND TIME TO FILE

REPLY IN SUPPORT OF MOTIONS TO DISMISS” was electronically filed with the Clerk
    Case 3:20-cv-00740 Document 51 Filed 03/05/21 Page 5 of 6 PageID #: 382




of the Court using the CM/ECF system, which will send a Notice of Electronic Filing to, and

constitutes service upon:

Walt Auvil (WVSB#190)                            Nora Huppert, Visiting Attorney
Counsel for Plaintiffs                           Counsel for Plaintiffs
The Employment Law Center, PLLC                  Lambda Legal Defense and Education Fund,
1208 Market Street                               Inc.
Parkersburg, WV 26101-4323                       4221 Wilshire Boulevard, Suite 280
(304) 485-3058                                   Los Angeles, CA 90010
(304) 485-6344 (fax)                             (213) 382-7600
auvil@theemploymentlawcenter.com                 (213) 351-6050
                                                 nhuppert@lambdalegal.org

Anna P. Prakash, Visiting Attorney               Tara L. Borelli, Visiting Attorney
Nicole J. Schladt, Visiting Attorney             Carl. S. Charles, Visiting Attorney
Counsel for Plaintiffs                           Counsel for Plaintiffs
Nichols Kaster, PLLP                             Lambda Legal Defense and Education Fund,
IDS Center, 80 South 8th Street                  Inc.
Suite 4600                                       730 Peachtree Street NE, Suite 640
Minneapolis, MN 55402                            Atlanta, GA 30308
(612) 256-3200                                   (470) 225-5341
(612) 338-4878 (fax)                             (404) 897-1884 (fax)
aprakash@nka.com                                 tborelli@lambdalegal.org
nschladt@nka.com                                 ccharles@lamdalegal.org

Sasha Buchert, Visiting Attorney                 Perry W. Oxley (WVSB#7211)
Counsel for Plaintiffs                           David E. Rich (WVSB#9141)
Lambda Legal Defense and Education Fund,         Eric D. Salyers (WVSB#13042)
Inc.                                             Christopher K. Weed (WVSB#13868)
1776 K Street, N.W., 8th Floor                   Oxley Rich Sammons, PLLC
Washington, DC 20006-2304                        Counsel for Ted Cheatham
(202) 804-6245                                   517 9th Street, P.O. Box 1704
(202) 429-9574 (fax)                             Huntington, WV 25718-1704
sbuchert@lambdalegal.org                         (304) 522-1138
                                                 (304) 522-9528 (fax)
Avatara Smith-Carrington, Visiting Attorney      poxley@oxleylawwv.com
Counsel for Plaintiffs                           drich@oxleylawwv.com
Lambda Legal Defense and Education Fund,         esalyers@oxleylawwv.com
Inc.                                             cweed@oxleylawwv.com
3500 Oak Lawn Avenue, Suite 500
Dallas Texas 75219-6722
(214) 219-8585
(214) 219-4455 (fax)
asmithcarrington@lambdalegal.org
   Case 3:20-cv-00740 Document 51 Filed 03/05/21 Page 6 of 6 PageID #: 383




Stuart A. McMillan (WVSB#6352)              Aaron C. Boone (WVSB#9479)
Counsel for The Health Plan of West         Counsel for The Health Plan of West
Virginia, Inc.                              Virginia, Inc.
BOWLES RICE LLP                             BOWLES RICE LLP
600 Quarrier Street                         Fifth Floor, United Square
Charleston, WV 25301                        501 Avery Street, P.O. Box 49
(304) 347-1110                              Parkersburg, WV 26102
(304) 347-1746 (fax)                        (304) 420-5501
smcmillan@bowlesrice.com                    (304) 420-5587 (fax)
                                            aboone@bowlesrice.com


                                      /s/ Kimberly M. Bandy
                                      Lou Ann S. Cyrus, Esquire (WVSB #6558)
                                      Roberta F. Green, Esquire (WVSB #6598)
                                      Caleb B. David, Esquire (WVSB #12732)
                                      Kimberly M. Bandy, Esquire (WVSB #10081)
                                      Counsel for William Crouch, Cynthia Beane, and
                                      West Virginia Department of Health and Human
                                      Resources, Bureau for Medical Services
                                      SHUMAN MCCUSKEY SLICER PLLC
                                      P.O. Box 3953
                                      Charleston, WV 25339
                                      (304) 345-1400; (304) 343-1826 (fax)
                                      lcyrus@shumanlaw.com
                                      rgreen@shumanlaw.com
                                      cdavid@shumanlaw.com
                                      kbandy@shumanlaw.com
